SHIRLEY S. ABRAHAMSON, J.
(concurring). I join the opinion. I write once again to call for a study of the use of court commissioners in this state.
In many counties the judicial system could not function without the expert and able work of the court commissioners. Court commissioners handle many of the same important matters that circuit judges handle.
Court commissioners are not judges. They are not elected. They are paid less than judges. They are often given even less office and hearing room space than judges. They are not subject to all the provisions of the Code of Judicial Ethics or to judicial education requirements. They are not included in the Judicial Conference. Complaints against court commissioners relating to misconduct are not investigated by the Judicial Commission. The failure of commissioners to record their proceedings is a recurring problem for litigants and the administration of justice. See Wisconsin Equal Justice Task Force, Formal Report, Report Summary, at 23, 25. The State Bar of Wisconsin has filed a petition with this court to include full-time court commissioners among judicial members of the State Bar.
Circuit court judges and supreme court justices have, on several occasions, questioned whether the proliferation of court commissioners and the increase of their powers have in effect recreated under different names a two-level court system, previously called circuit courts and county courts, that was abolished in the 1978 court reorganization. On October 31, 1990, the court issued an order increasing the powers of court commissioners. Justice Callow dissented from adoption of a part of the order "before a study is conducted on the use of court commissioners in the circuit courts." Although I voted to adopt the order, I agree with Justice Callow, as I have written previously, that a study of the use of court *717commissioners should be conducted. The court has not begun a study. Perhaps the Judicial Council or Legislative Council should.